DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 2017/0061693 A1) in view of Lection (US 2015/0317956 A1).

Claim 1, Kohler teaches a method, comprising:
receiving, from a plurality of tracking cameras (image sensors 1110A, 1110B; paragraph 0096) of a head-mounted display (HMD) (HMD 1100; paragraph 0093 and Fig. 11), image data of a scene from a plurality of first viewing positions, respectively (outward facing image sensors 1110A, 1110B collect image data of the physical environment; Fig. 11 and paragraph 0095); and
performing, using the image data and depth information pertaining to the scene (image data and depth data from cameras 1110A and 1110B; paragraph 0098), view synthesis to 
Kohler is silent regarding wherein the at least one second viewing position being displaced along a face of the HMD from the plurality of first viewing positions. 
Lection teaches an HMD (wearable display unit 100; paragraph 0014) wherein view synthesis is performed to generate a see-through effect of viewing the scene (paragraph 0014) from at least one second viewing positon (right peripheral display area 506 displays images to the rear of the user; see Fig. 5 and paragraph 0022-0023), the at least one second viewing position being displaced along a face of the HMD (left and right peripheral display areas 502, 506 to display images from second viewing positions to the side and rear of the user; see Fig. 5 and paragraph 0022-0023). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the second viewing positions of Lection with the plurality of first viewing positions of Kohler (Fig. 11, paragraph 0095) in order to allow the user to more easily recognize a friend or to recognize a threat that are ordinarily outside a user’s field of view (see paragraph 0024 of Lection).

Claim 2, Lection further teaches wherein performing of view synthesis to generate a see-through effect of viewing the scene (see through display 102, paragraph 0014 and Figs. 1 and 5) comprises: selecting one of a plurality of predefined viewing positions each of which being a 
synthesizing viewing the scene from the selected one of the plurality of predefined viewing positions (see Fig. 5 of synthesizing the HMD display with images from peripheral field-of-views captured by cameras at predefined fixed positions; paragraph 0023-0024).

Claim 3, Kohler further teaches wherein the performing of the view synthesis to generate the see-through effect (mixed reality image; paragraph 0090) of viewing the scene further comprises generating an image of the scene with an effect of viewing the scene via one or more see-through cameras (image sensors 1110A, 1110B; paragraph 0096) and located corresponding to eyes of a user wearing the HMD (see Fig. 11 of image sensors 1110A, 1110B located on left and right sides of HMD 1100).

Claim 4, Kohler further teaches wherein the performing of the view synthesis to generate the see-through effect of viewing the scene comprises synthesizing viewing of the scene via one or more see-through cameras by performing depth image-based rendering (DIBR) (depth value of pixels are used to generate the updated augmentation image; paragraph 0066, 0069) with hole filling (holes may be filled in the updated augmentation image according to a hole filling approach; paragraph 0071-0072).



Claims 11-14, and 20 are analyzed and rejected as apparatus claims for performing the methods of claims 1-4, and 10, respectively. 

Claims 21, 22, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Lection, and further in view of Smith (US 2019/0387168 A1).
Claim 21, Kohler in view of Lection teaches the method of claim 1, but does not expressly teach wherein the plurality of tracking cameras comprises at least a first tracking camera with a first frame rate and a second tracking camera with a second frame rate different from the first frame rate.
Smith teaches an augmented reality system as a head-mounted device (Fig. 2A, paragraph 0037) comprising a plurality of tracking cameras (multi-camera system “configured to view substantially different portions of an environment around a user;” paragraph 0231), wherein the plurality of tracking cameras comprises at least a first tracking camera with a first frame rate and a second tracking camera with a second frame rate different from the first frame rate (side left camera 1320 may operate at 60fps while the right camera 1328 is operating at 5fps; see paragraph 0231 and Fig. 19).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Smith with that of Kohler and 

Claim 22, Kohler further teaches wherein performing, using the image data and depth information pertaining to the scene, view synthesis to generate the see-through effect of viewing the scene from the at least one second viewing position (mixed reality image on display 1102; paragraph 0090) generates images at the first frame rate, the second frame rate or a third frame rate (it is inherent that the display images are generated at a frame rate that is at the first frame rate, second frame rate, or a third frame rate).

Claims 26 and 27 are analyzed and rejected as apparatus claims for performing the methods of claims 21 and 22, respectively. 

Claims 23, 24, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Lection, and further in view of Ellsworth (US 2015/0356737 A1).
Claim 23, Kohler in view of Lection teaches the method of claim 1, but is silent regarding wherein the plurality of tracking cameras comprises at least a first tracking camera with a first resolution and a second tracking camera with a second resolution different from the first resolution.
Ellsworth teaches a head mounted augmented reality system (paragraph 0019) wherein a plurality of tracking cameras comprises at least a first tracking camera with a first resolution (first camera 103; paragraph 0025) and a second tracking camera with a second resolution 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Ellsworth with that of Kohler and Lection in order to improve head tracking and generate images to “give the user the impression of faster tracking ability,” see paragraph 0026 of Ellsworth.

Claim 24, Kohler further teaches wherein performing, using the image data and depth information pertaining to the scene, view synthesis to generate the see-through effect of viewing the scene from the at least one second viewing position (mixed reality image on display 1102; paragraph 0090) generates images at the first resolution, the second resolution or a third resolution (it is inherent that the display images are generated at a resolution that is at the first resolution, second resolution, or a third resolution).

Claims 28 and 29 are analyzed and rejected as apparatus claims for performing the methods of claims 23 and 24, respectively. 

Claims 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Lection, and further in view of Linde (US 2020/0285056 A1).
Claim 25, Kohler in view of Lection teaches the method of claim 1, but is silent regarding wherein the at least one second viewing position is more central to the HMD than the plurality of first viewing positions.

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Linde with that of Kohler and Lection in order to improve the effectiveness of motion tracking and/or controller tracking using multiple cameras (see paragraph 0046 of Linde). 

Claim 30 is analyzed and rejected as an apparatus claim for performing the method of claim 25.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696